Citation Nr: 0411204	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  93-08 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
bilateral knee disorder to include as secondary to service-
connected residuals of a back injury.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for acne.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had active service from October 1985 to November 1991.

The current appeal arose from an October 1992 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The RO, in pertinent part, denied entitlement 
to service connection for a chronic acquired bilateral knee 
disorder, bilateral hearing loss, and acne.

In March 1998 and April 2001 the Board of Veterans' Appeals 
(Board) remanded the case to the RO for further development and 
adjudicative action.

In May 2003 the RO most recently affirmed the determinations 
previously entered.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  A chronic acquired bilateral knee disorder was not shown in 
active service or thereafter, nor is one causally related to 
service-connected residuals of a back injury.

2.  A hearing loss in either ear for VA compensation purposes was 
not shown in active service, nor is one shown post service.

3.  Acne, which clearly and unmistakably preexisted active 
service, did not permanently worsen during active service.


CONCLUSIONS OF LAW

1.  A chronic acquired bilateral knee disorder was not incurred in 
or aggravated by active service, nor is one proximately due to, 
the result of, or aggravated by service-connected residuals of a 
back injury.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.310(a) (2003); Allen v. Brown, 
7 Vet. App. 439 (1995).

2.  A bilateral hearing loss for VA compensation purposes was not 
incurred in or aggravated by active service; nor may service 
connection be presumed for organic disease of the nervous system 
(sensorineural hearing loss).  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2003).

3.  Preexisting acne was not aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131, 1132, 1153, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the service medical records discloses that there is no 
report of examination or report of medical history for entrance in 
service in 1985.  Audiology studies conducted in 1985 were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
05
05
05
00
LEFT
15
15
20
10
10
There was a 25 decibel loss in the right ear and a 30 decibel loss 
in the left ear at 6000 Hertz.

An October 1985 medical record shows the veteran reported a five 
year history of acne.  A January 1987 medical report shows she had 
had cystic acne for three years.  Acne was reported as improved in 
February, April, and May 1987.

A September 1989 report of general medical examination for 
reenlistment shows there were no abnormalities of the skin, knees, 
or ears.  




On the medical history report of the examination the veteran 
denied a history of hearing loss, or tricked or locked knee.  She 
admitted to a history of skin diseases.  The examiner diagnosed 
acne.

Audiology studies dated in September 1989 were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
10
5
LEFT
10
15
20
10
10
There was a 20 decibel loss in the right ear and a 40 decibel loss 
in the left ear at 6000 Hertz.

Audiology studies undertaken in May 1990 were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
5
LEFT
15
10
20
10
10
There was a 20 decibel loss in the right ear and a 50 decibel loss 
in the left ear at 6000 Hertz.

A May 1990 medical record shows that a clinical evaluation of the 
knees was normal.  The examination was in reference to the 
veteran's complaints of back pain which radiated into the legs.

A January 1991 medical record shows that acne was considered to be 
under good control.

A June 1991 audiology examination report shows the following:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
15
5
LEFT
15
15
15
10
20
There was a 20 decibel loss in the right ear and a 40 decibel loss 
in the left ear at 6000 Hertz.

The October 1991 report of general medical examination for 
separation from service shows there were no abnormalities of the 
ears, or lower extremities.  The examiner diagnosed acne vulgaris.  
Audiology studies were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
20
20
15
20
15
There was a 20 decibel loss in the right ear and a 40 decibel loss 
in the left ear at 6000 Hertz.  On the report of medical history 
portion of the examination the veteran denied a history of trick 
or locked knee.

The veteran submitted a claim of entitlement to service connection 
for disorders including those which are the subject of the current 
appeal in December 1991.

VA conducted a general medical examination of the veteran in 
February 1992.  She complained of bad knees and hearing problems.  
Pertinent findings obtained on examination discloses there was 
mild acne vulgaris on the face, history of hearing loss, and 
painful knees although normal examination thereof.  Radiographic 
studies of the knees were normal.  

In October 1992 the RO denied entitlement to service connection 
for a bilateral knee disorder, hearing loss, and acne aggravation.  
Service connection was granted for, in pertinent part, residuals 
of a back injury with assignment of a 10 percent evaluation.

In March 1995 the Board remanded the case to the RO for further 
development and adjudicative action to include conduction of 
examinations in connection with the veteran's claimed disorders on 
appeal.

In September 1995 it was reported that the veteran did not report 
for the three scheduled examinations because of a work conflict.

In March 1998 the Board remanded the claim to the RO for further 
development and adjudicative action to include accomplishment of 
examinations in connection with the veteran's claimed disorders on 
appeal.

In July 1999 the veteran failed to report for all three scheduled 
examinations in connection with the three claimed disorders on 
appeal.

In April 2001 the Board remanded the claim to the RO for further 
development and adjudicative action.  Examinations were to be 
conducted with provision of medical opinions as to etiology of the 
three claimed disorders at issue.

Private medical treatment reports contemporaneously dated are 
essentially negative for any pertinent information referable to 
the three disabilities at issue.

In May 2003 the veteran failed to report for three examinations 
specifically scheduled for the purpose of ascertaining the nature, 
extent of severity, and etiology of the three disorders at issue.


Criteria

In order to establish service connection for a claimed disability 
the facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service or, if 
pre-existing active service, was aggravated therein. 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2003).

Congenital or developmental defects as such are not diseases 
within the meaning of applicable legislation providing 
compensation benefits.  38 C.F.R. § 3.303(c).

The United States Court of Appeals for Veterans Claims (CAVC) has 
held that, in order to prevail on the issue of service connection, 
there must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

However, continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease such as 
osteoarthritis or sensorineural hearing loss to a degree of 10 
percent within one year from the date of termination of such 
service, establishes a rebuttable presumption that the disease was 
incurred in service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of the 
same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b) (2003).

This rule does not mean that any manifestation in service will 
permit service connection. To show chronic disease in service 
there is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from merely 
isolated findings or a diagnosis including the word "chronic."




When the disease identity is established, there is no requirement 
of evidentiary showing of continuity. When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 38 
C.F.R. § 3.303(b) (2003).

To show chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

The CAVC has also reiterated that, alternatively, either or both 
of the second and third elements can be satisfied, under 38 C.F.R. 
§ 3.303(b) (2003), by the submission of (a) evidence that a 
condition was "noted" during service or during an applicable 
presumption period; (b) evidence showing post-service continuity 
of symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and the 
post-service symptomatology.  McManaway v. West, 13 Vet. App. 60, 
65 (1999) (citing Savage v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to claims 
addressing the issue of chronicity.  The chronicity provision of 
38 C.F.R. § 3.303(b) is applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in service 
and still has such a condition.  

Such evidence must be medical unless it relates to a condition as 
to which, under the CAVC's case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  A lay person is 
competent to testify only as to observable symptoms.  See Falzone 
v. Brown, 8 Vet. App. 398, 403 (1995).


A lay person is not, however, competent to provide evidence that 
the observable symptoms are manifestations of chronic pathology or 
diagnosed disability, unless such a relationship is one which a 
lay person's observations is competent.  See Savage, 10 Vet. App. 
at 495-97.

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the appellant 
himself and when "no" medical evidence indicated continuous 
symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held that the 
appellant had not submitted medical evidence providing a nexus 
between an in-service injury and a current disability.  The CAVC 
held that where a claimant's personal belief, no matter how 
sincere, was unsupported by medical evidence, the personal belief 
cannot form the basis of a claim.

The CAVC stated that it clearly held in Savage that Section 3.303 
does not relieve a claimant of the burden of providing a medical 
nexus.  Rather, a claimant diagnosed with a chronic condition must 
still provide a medical nexus between the current condition and 
the putative continuous symptomatology.  Until the claimant 
presents competent medical evidence to provide a relationship 
between a current disability and either an in-service injury or 
continuous symptomatology, the claimant cannot succeed on the 
merits of the claim.  Voerth, 13 Vet. App. at 120.

38 U.S.C.A. § 1132 provides that every person employed in the 
active military, naval, or air service, in peacetime, for six 
months or more shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the examination, 
acceptance and enrollment, or where evidence or medical judgment 
is such as to warrant a finding that the disease or injury existed 
before acceptance and enrollment.  Id.


38 C.F.R. § 3.303(c) provides that there are medical principles so 
universally recognized as to constitute fact (clear and 
unmistakable proof), and when in accordance with these principles  
existence of a disability prior to service is established, no 
additional or confirmatory evidence is necessary.  Consequently 
with notation or discovery during service of such residual 
conditions (scars; fibrosis of the lungs; atrophies following 
disease of the central or peripheral nervous system; healed 
fractures; absent, displaced or resected parts of organs; 
supernumerary parts; congenital malformations or hemorrhoidal tags 
or tabs, etc.) with no evidence of the pertinent antecedent active 
disease or injury during service the conclusion must be that they 
preexisted service.  

Similarly, manifestation of lesions or symptoms of chronic disease 
from date of enlistment, or so close thereto that the disease 
could not have originated in so short a period will establish 
preservice existence thereof.  Conditions of an infectious nature 
are to be considered with regard to the circumstances of the 
infection and if manifested in less than the respective incubation 
periods after reporting for duty, they will be held to have 
preexisted service.  38 C.F.R. § 3.303(c) (2003).

A preexisting injury or disease will be considered to have been 
aggravated by active service, where there is an increase in 
disability during such service, unless there is a specific finding 
that the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) (2003).  
Clear and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  This 
includes medical facts and principles, which may be considered to 
determine whether the increase is due to the natural progress of 
the condition.  Aggravation  may not be conceded where the 
disability underwent no increase in severity during service on the 
basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and subsequent 
to service.  The usual effects of medical and surgical treatment 
in service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including postoperative 
scars, absent or poorly functioning parts or organs, will not be 
considered service connected unless the disease or injury is 
otherwise aggravated by service.  38 C.F.R. § 3.306(b) (2003).

The CAVC has held that temporary flare-ups of a pre-existing 
injury or disease are not sufficient to show aggravation, unless 
the underlying disorder, as contrasted to the symptoms, is 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 296-7 (1991).  
The Board notes that the CAVC held in Crowe v. Brown, 7 Vet. App. 
238 (1994), that even if the appellant's disability is properly 
found to have preexisted service, the presumption of aggravation 
must also be addressed; and that a preexisting injury or disease 
will be considered to have been aggravated by active service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in disability 
is due to the natural progress of the disease pursuant to 38 
U.S.C.A. § 1153 and 38 C.F.R. § 3.306(a).

For the purpose of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2003).

38 C.F.R. §3.385, although prohibiting an award of service 
connection where audiometric test scores are within the 
established limits, does not prevent a veteran from establishing 
service connection on the basis of post-service evidence of 
hearing loss related to service when there were no audiometric 
scores reported at separation from service.  See Ledford v. Brown, 
3 Vet. App. 87 (1992).

Provisions pertaining to failure to report for scheduled 
examinations under 38 C.F.R. § 3.655, hold that (1) [w]hen 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination and a claimant, without good cause, fails to report 
for such examination, or reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this section as 
appropriate.  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant, death of an 
immediate family member, etc.  
For purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA (38 C.F.R. § 3.655(a)); and [w]hen a claimant fails 
to report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim for a 
benefit which was previously disallowed, or a claim for increase, 
the claim shall be denied (38 C.F.R. § 3.655(b)).

When hearing loss is not initially manifested during service or 
within the presumptive period, "direct" service connection may 
also be established by evidence demonstrating that the disease was 
in fact incurred or aggravated by service.  See Hensley v. Brown, 
5 Vet. App. 155 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When there is 
an approximate balance of positive and negative evidence regarding 
any issue material to the determination of the matter, the 
Secretary shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003). 


Analysis

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  




Among other things, this law eliminates the concept of a well-
grounded claim, and supercedes the decision of CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103 (West Supp. 2002)).  

The Act also requires the Secretary to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A § 5103A (West Supp. 2002)).  

However, nothing in section 5103A precludes VA from providing such 
assistance as the Secretary considers appropriate.  38 U.S.C.A. § 
5103(g) (West Supp. 2002).  Accordingly, the Secretary determined 
that some limited assistance was warranted to claimants attempting 
to reopen claims.  

In particular, the Secretary determined that VA should request any 
existing records from Federal agencies or non-Federal agency 
sources, if reasonably identified by the claimant, in order to 
assist the claimant in reopening his or her claim.  66 Fed. Reg. 
45,628.  

In addition, VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003)).  

These new regulations, which in pertinent part are effective as of 
the date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights other than 
those provided by the VCAA."  66 Fed. Reg. 45,629.  

The United States Court of Appeals for the Federal Circuit (CAFC) 
recently held that only section 4 of the VCAA (which eliminated 
the well-grounded claim requirement) is retroactively applicable 
to decisions of the Board entered before the enactment date of the 
VCAA, and that section 3(a) of the VCAA (covering duty-to-notify 
and duty-to-assist provisions) is not retroactively applicable to 
pre-VCAA decisions of the Board.  However, although the CAFC 
appears to have reasoned that the VCAA may not retroactively apply 
to claims or appeals pending on the date of its enactment, it 
stated that it was not deciding that question at this time.  See 
Bernklau v. Principi, 291 F. 3d 795 (Fed. Cir. 2002); Dyment v. 
Principi, 287 F. 3d 1377 (Fed. Cir. 2002); see also Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

In this regard, the Board notes that VAOPGCPREC 11-00 appears to 
hold that the VCAA is retroactively applicable to claims pending 
on the date of its enactment.  Further, the regulations issued to 
implement the VCAA are expressly applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that date but 
not decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 
2001).  

Precedent opinions of the chief legal officer of the Department, 
and regulations of the Department, are binding on the Board.  38 
U.S.C.A. § 7104(c) (West 1991).  Therefore, for purposes of the 
present case, the Board will assume that the VCAA is applicable to 
claims or appeals pending before the RO or the Board on the date 
of its enactment.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law with 
respect to the issue of service connection for the disorders at 
issue.  

In March 2003, the RO notified the veteran of the enactment of the 
VCAA.  The RO advised him to identify any evidence not already of 
record, and that it would make reasonable efforts to obtain any 
such evidence pertaining to the issues currently on appeal.  

In doing so, the RO satisfied the VCAA requirement that VA notify 
the veteran as to which evidence was to be provided by the 
veteran, and which would be provided by VA.  38 C.F.R. § 5103(a) 
(West Supp. 2002); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The duty to notify has thus been satisfied, as the veteran has 
been provided with notice of what is required to substantiate her 
claim.  In particular, through the issuance of the October 1992 
rating decision, January 1993 statement of the case, (SOC), 
September 1997, May 2000, and May 2003 supplemental statements of 
the case (SSOCs), she has been given notice of the requirements of 
service connection.  

In light of the above, the Board finds that the duty to notify has 
been satisfied.  38 U.S.C.A. § 5103 (West Supp. 2002); 66 Fed. 
Reg. 45,620, 45,630 (August 29, 2001) (codified at 38 C.F.R. § 
3.159(b)).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to substantiate 
the veteran's claim, including any relevant records adequately 
identified by her, as well as authorized by her to be obtained.  

The evidence includes the service medical records that pertain to 
the issues on appeal.  The veteran identified post service private 
records, and such records have been obtained to the extent 
possible and associated with the claims file.  She has also 
identified VA treatment records and they also have been obtained 
and associated with the claims file.  She has indicated that he 
has received no other post-service medical treatment.  

The veteran also underwent a VA compensation examination in 
February 1992 and that examination report is of record.  The Board 
finds that another VA examination is not warranted in this case 
because there is no reasonable possibility that the appellant 
would appear for such examination(s).  The appellant has failed to 
appear for at least half a dozen VA examinations formally 
scheduled in connection with her claim.  



While initially she reported having a conflict with work, most 
recently and on previous occasions no excuse has been provided by 
her or her representative as to her failure to report for 
examinations, directed by the Board on remand on two occasions, 
for the purpose of assisting her with her claims pursuant to the 
VCAA of 2000.  Therefore, remand or deferral for the scheduling of 
a VA examination is not required.  38 U.S.C.A. § 5103A(d) (West 
2002).  

The Board is of the opinion that there is no further duty to 
assist in this case because the evidence on file establishes (as 
will be discussed in further detail below) that the claim as to 
all three issues must be denied.  

The circumstances under which VA will refrain from or discontinue 
providing assistance includes a claimant's ineligibility for the 
benefit sought.  38 U.S.C.A. § 5103A(a)(2) (West Supp. 2002).

Therefore, any change in the law brought about by the VCAA would 
have no effect on the appeal.  If every effort were taken to 
assist the veteran in obtaining relevant evidence, there would 
remain no reasonable possibility that such assistance could aid in 
substantiating this claim.  Thus, the Board concludes that there 
is no further duty to assist the veteran in the development of her 
claim.  38 U.S.C. § 5103A.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing the 
facts pertinent to her claim is required to comply with the duty 
to assist under both the former law and the new VCAA.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 U.S.C.A. §§ 5103 and 5103A (West Supp. 
2002)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.159).  

In reaching this determination, the Board has considered the fact 
that the law with respect to the duty to assist has been 
significantly changed during the course of the appeal.  As a 
result, the Board has considered the applicability of Bernard v. 
Brown, 4 Vet. App. 384, 393-394 (1993).  

In Bernard, the CAVC has held that, before the Board addresses in 
a decision a question that has not been addressed by the RO, it 
must consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument, an opportunity to 
submit such evidence or argument, and an opportunity to address 
the question at a hearing, and whether the claimant has been 
prejudiced by any denials of those opportunities.

In the veteran's case at hand, the Board finds that the veteran is 
not prejudiced by its consideration of her claim pursuant to this 
new law.  As set forth above, VA has already met all obligations 
to the veteran under this new law.

Moreover, the veteran has been offered the opportunity to submit 
evidence and argument on the merits of the issues on appeal, and 
has done so.  In view of the foregoing, the Board finds that the 
veteran will not be prejudiced by its actions and that a remand 
for adjudication by the RO would only serve to further delay 
resolution of her claim.  See Bernard, supra.

Therefore, no useful purpose would be served in remanding or 
deferring this matter simply for further consideration of the VCAA 
by the RO.  The RO has already endeavored to follow the directives 
of the Board remands of record; however, as noted above, the 
veteran has not cooperated in the development of her claim.  In 
its May 2003 SSOC, the RO included the provisions of the VCAA and 
made clear that it had fully considered them in its adjudication 
of the claimant's appeal.  Additional remand or deferring of this 
matter would result in additional and unnecessary burdens on VA, 
with no benefit flowing to the veteran.  

The CAVC has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated on 
other grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the CAVC recently 
stated, "The VCAA is a reason to remand many, many claims, but it 
is not an excuse to remand all claims."  Livesay v. Principi, 15 
Vet. App. 165, 178 (2001).

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  

However, as noted in this case, the initial actions of the agency 
of original jurisdiction had been issued prior to its advising of 
the veteran of enactment of the VCAA.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the CAVC in Pelegrini.  

While the CAVC did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the notice, 
it did leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  

The CAVC in Pelegrini found, on the one hand, that the failure to 
provide the notice until after a claimant has already received an 
initial unfavorable AOJ determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, as 
such, prejudice the claimant by forcing him or her to overcome an 
adverse decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini, 17 
Vet. App. at 13.  

On the other hand, the CAVC acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id.  ("The Secretary has failed to 
demonstrate that, in this case, lack of such a pre-AOJ-decision 
notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds that 
the CAVC in Pelegrini has left open the possibility of a notice 
error being found to be non-prejudicial to a claimant.  

To find otherwise would require the Board to remand every case for 
the purpose of having the AOJ provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice in cases 
such as this, where appeal from an initial decision was perfected 
prior to enactment of the VCAA, however, would be to vacate all 
prior adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be an 
absurd result, and as such it is not a reasonable construction of 
38 U.S.C.A. § 5103(a).  There is no basis for concluding that 
harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the CAVC, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C. § 7261(b)(2); see also Conway v. Principi, 353 F. 3d 1369 
(Fed. Cir. 2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from the general 
statutory command set forth in section 7261(b)(2) that the 
Veterans Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided by 38 
U.S.C. § 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be subject 
to one review on appeal to the Secretary, and such final decisions 
are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the failure 
to provide a pre-AOJ initial adjudication constitutes harmless 
error, especially since an AOJ determination that is "affirmed" by 
the Board is subsumed by the appellate decision and becomes the 
single and sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  

There simply is no "adverse determination," as discussed by the 
CAVC in Pelegrini, for the appellant to overcome.  See Pelegrini, 
17 Vet. App. at 13.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it is 
only after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice of enactment of the VCAA provided to the appellant in March 
2003 was not given prior to the first AOJ adjudication of the 
claim in October 1992, the notice was provided by the AOJ prior to 
the transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

After the notice was provided, the RO provided the veteran the 
opportunity for multiple VA specialist examinations, and 
subsequent to Board remand directives, additional opportunity to 
identify additional evidence in support of her claim.  associated 
with his claims file.  The RO readjudicated the case subsequent to 
the Board remands of record and provided the veteran a 
supplemental statement of the case which, as noted above, included 
the provisions of the new VCAA law at which time the RO made clear 
that it had considered the new law.  The claimant has been 
provided with every opportunity to submit evidence and argument in 
support of her claim, and to respond to VA notices.  Therefore, 
not withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  

The decision in Pelegrini held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: 
(1) inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request or 
tell the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the effect 
that the claimant should "give us everything you've got pertaining 
to your claim(s)."  

This new "fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  The veteran was afforded 
numerous opportunities to submit additional evidence.  The Board's 
March 1995, March 1998, and April 2001 remands advised the 
claimant that she could submit additional evidence.  It appears to 
the Board that the claimant has indeed been notified that she 
should provide or identify any and all evidence relevant to the 
claim.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, the Board concludes that any 
error in not providing a single notice to the appellant covering 
all content requirements is harmless error. 

The Board finds that VA has done everything reasonably possible to 
assist the claimant.  Adjudication of the claim may proceed, 
consistent with the VCAA.  The record demonstrates that remand for 
further action in accordance with the VCAA would serve no useful 
purpose.  See Soyini, supra.

Having determined that the duty to notify and the duty to assist 
have been satisfied, the Board turns to an evaluation of the 
veteran's claim on the merits.  


Service Connection

Following the point at which it is determined that all relevant 
evidence has been obtained, it is the Board's principal 
responsibility to assess the credibility, and therefore the 
probative value of proffered evidence of record in its whole.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober, 
229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 
1481 (Fed. Cir. 1997) (and cases cited therein); Guimond v. Brown, 
6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 
(1995); see also Pond v. West, 12 Vet. App. 341, 345 (1999) 
(observing that, in a case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that while 
interest in the outcome of a proceeding "may affect the 
credibility of testimony it does not affect competency to 
testify."  (citations omitted)).  

The Board reiterates the basic three requirements for prevailing 
on a claim for service connection: (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, lay 
evidence of in-service aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service injury 
or disease and a current disability.  See Hickson, supra.

As the Board elaborated upon in more detail earlier in this 
decision, the veteran failed to report for Board-Remand directed 
examinations for each claimed disorder
at issue on three occasions.  
While a conflict with work was cited as the excuse for initially 
not reporting for Board-Remand directed examinations in 1995, 
there was no excuse offered for the veteran's failure to report 
for Board-Remand directed examinations of two following occasions.  
Neither the veteran nor her representatives at the RO or at the 
Board have endeavored to explain the reason for her failure to 
cooperate in the development of her appeal.  Pursuant to the 
provisions of 38 C.F.R. § 3.655, the Board must proceed with the 
appellant's claim and render a decision on the basis of the 
evidentiary record as constituted to date.

With respect to hearing loss and a bilateral knee disorder, the 
veteran does not satisfy the first requirement to prevail on a 
claim of entitlement to service connection for a claimed disorder 
as noted above in Hickson, supra.  That is, she is not shown to 
have a chronic acquired disorder of either knee, muchless one 
which is shown to be causally related to her service-connected 
residuals of a back injury.  She does not have a hearing loss in 
either ear recognized as a disability for VA compensation 
purposes.  38 C.F.R. § 3.385.

The CAVC has held that Congress specifically limited entitlement 
to service-connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present disability, 
there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

In essence, the veteran has not submitted a current medical 
diagnosis of any chronic acquired disorder of either knee, 
muchless competent medical opinion linking such knee disorder to 
service-connected disability on any basis.  No disorder of either 
knee was shown when the veteran was examined by VA in February 
1992, and that examination included radiographic studies which 
were negative for any abnormality of either knee.  

As the Board noted above, while there may exist a hearing loss in 
the higher frequency of 6000 Hertz, the audiology studies do not 
equate to a disability in either ear for compensation purposes.  
38 C.F.R. § 3.385.  The only support for the veteran's claim is 
found in the veteran's statements on file.  
The veteran is not qualified to render a medical diagnosis or a 
medical opinion as to the presence of any disability muchless its 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Nor is the Board able to opine as to medical diagnosis and 
etiology.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

With respect to the claim of entitlement to service connection for 
acne, there exists no doubt that the veteran does have acne.  
However, she admitted to a five year history of this disorder 
diagnosed shortly after her entrance into service.  Thus, the 
presumption of soundness has effectively been rebutted.  The 
service medical records in this regard merely reflect a condition 
reported as improved or as under good control.  The VA examination 
conducted shortly after service shows that acne was considered to 
be not more than mild in degree.  As noted above, the veteran has 
failed to report for any further VA examination.

Service connection cannot be granted for acne as having been 
incurred in service because such disorder was diagnosed shortly 
after entry therein, and the appellant admitted to a five year 
history of this disorder.  There is no evidence of aggravation of 
such disorder in service as it was reported as improved or under 
good control during service, and shortly thereafter was found to 
be mild on VA examination.  Hence, there is no basis to service 
connect acne on the basis of aggravation.

Although the veteran is entitled to the benefit of the doubt where 
the evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of the 
evidence is against the claims of entitlement to service 
connection for all three claimed disorders at issue.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a chronic acquired bilateral 
knee disorder to include as secondary to service-connected 
residuals of a back injury is denied.

Entitlement to service connection for bilateral hearing loss is 
denied.

Entitlement to service connection for acne is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



